NO. 07-04-0445-CR

                                IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL D

                                  OCTOBER 7, 2004
                           ______________________________

                         TRACY YOLANDA WARD, APPELLANT

                                              V.

                          THE STATE OF TEXAS, APPELLEE
                         ________________________________

             FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

                  NO. 48,430-D; HONORABLE DON EMERSON, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Pending before this Court is appellant’s motion to dismiss his appeal. Appellant and his

attorney both have signed the document stating that appellant withdraws his appeal. Tex. R. App.

P. 42.2(a). No decision of this Court having been delivered to date, we grant the motion.

Accordingly, the appeal is dismissed. No motion for rehearing will be entertained and our

mandate will issue forthwith.


                                                   James T. Campbell
                                                       Justice

Do not publish.